Citation Nr: 0902346	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial noncompensable evaluation for 
bilateral hearing loss, prior to July 12, 2005.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

Service connection for tinnitus was granted by a September 
2003 rating decision, and a 10 percent disabling evaluation 
assigned effective December 27, 2002.  However, in 
correspondence to the RO dated in July 2008, the veteran 
stated, "if I have tinnitus in both ears why am I only being 
rated for one ear?"  The Board finds that this constitutes 
an informal claim for an increased evaluation for tinnitus, 
to include separate evaluations for each ear.  To that end, 
this issue is referred to the RO for the appropriate 
development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is seeking disability ratings in excess of those 
currently assigned for his service-connected lumbar spine 
disorder and bilateral hearing loss.  Based upon review of 
the veteran's claims file, the Board finds there is a further 
duty to assist the veteran with his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

During his October 2008 hearing before the Board, the veteran 
indicated that his most recent VA audiometric examination was 
conducted in January 2008.  Two separate outpatient treatment 
records, dated in January 2008 and April 2008, confirm that a 
full audiologic evaluation was conducted in January 2008, and 
state that "[a] comprehensive audiometric examination . . . 
indicated slight asymmetry: mild to severe sensorineural 
hearing loss bilaterally. . . [and] [w]ord recognition good 
bilaterally (audiogram available in patient's medical 
file)."  However, the actual audiogram, providing enumerated 
puretone decibel loss figures for each of the 5 Hertz levels 
specified in 38 C.F.R. § 3.385 (2008), is not found in the 
veteran's claims folder.  Thus, on remand, the RO must either 
obtain the actual enumerated results of the veteran's January 
2008 audiometric examination, or schedule the veteran for a 
new examination.  

Moreover, the veteran's last formal spine examination was a 
fee-based examination conducted in June 2006.  Since that 
time, the veteran has undergone two surgeries: a posterior 
interbody fusion at L5-S1 in October 2007, and a spinal cord 
stimulator implantation in June 2008.  Although some private 
and VA outpatient treatment records dated after June 2006 are 
associated with the claims file, they are inadequate with 
which to adjudicate the veteran's claim.  Specifically, these 
records note that the veteran experiences pain, and that he 
has limited spine range of motion, but does not specify the 
degrees to which that motion is limited (both with or without 
pain); the most recent evidence of range of motion testing is 
dated prior to before both surgeries.  Moreover, they do not 
appear to reflect the level of functional loss expressed by 
the veteran during the October 2008 hearing before the Board.  
Thus, a new examination must be conducted.  The United States 
Court of Appeals for Veterans Claims has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information for 
evaluation purposes.

Accordingly, the appeal is remanded for the following 
actions:

1.  The veteran must be afforded the 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected spine disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide any 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine 
the range of motion of the thoracolumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the spine.  
It must also be determined whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's lumbar 
spine disorder, expressed in terms of 
the degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
lumbar spine disorder.  It must also be 
noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008), and the frequency and 
total duration of such episodes over the 
course of the past 12 months.  

2.  A copy of the veteran's January 2008 
VA audiometric examination must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  

If, and only if, the RO is unable to 
obtain a copy of the January 2008 
audiometric examination report, the RO 
must afford the veteran a VA 
audiological evaluation to determine the 
current severity of his bilateral 
hearing loss.  The claims filemust be 
provided to the VA examiner and reviewed 
in conjunction with the examination.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Specifically, the results of a complete 
VA audiological evaluation must be 
recorded, to include a statement 
detailing, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, the puretone 
threshold average of the results from 
1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC 
test.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination(s) scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the veteran does not 
report for the aforementioned 
examination(s), documentation must be 
obtained which shows that notice 
scheduling the examination(s) was sent 
to the last known address of record.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  When the above development has been 
completed, all of the above-captioned 
issues must be readjudicated.  If any 
benefit sought on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

